Citation Nr: 1429760	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claim.

The Veteran requested a videoconference hearing before the Board.  See January 2011 VA Form 9.  A hearing was scheduled for April 24, 2012.  The Veteran failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

In July 2012, the Board remanded the appeal for additional development, to include a new VA audiological examination.  By a January 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) continued the noncompensable rating.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than auditory acuity Level I in the right ear, and auditory acuity Level VI in the left ear, (including consideration of exceptional hearing loss in the left ear).
CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of error in this case.

In any event, VA's duty to notify has been satisfied through a notice letter dated in December 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

Therefore, the Board finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was also afforded VA compensation and pension (C&P) audiological examinations in January 2010 and August 2012.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations included the information necessary for adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to consider all possible regulations that may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, which pertains to hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The record contains four audiological examinations relevant to the claim on appeal.  The Veteran's hearing acuity was tested in September 2009 by a private audiologist, and in December 2009, January 2010, and August 2012 by VA audiologists.  The aforementioned examinations will be addressed in chronological order.

In September 2009, the Veteran underwent audiometric testing at a private facility, the results of which are in graphical form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board is entitled to make a factual finding interpreting the results of an audiograph in the first instance).  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
30
30
45
LEFT
NA
75
65
70
65

Decibel average was 36 in the right ear and 69 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 96 percent for the right ear and 86 percent for the left ear.
In December 2009, the Veteran underwent audiometric testing at a VA outpatient clinic.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
30
40
LEFT
NA
60
65
75
85

Decibel average was 30 in the right ear and 71 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 100 percent for the right ear and 92 percent for the left ear.

In January 2010, the Veteran underwent a VA C&P audiological examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
30
20
25
30
LEFT
NA
55
50
55
70

Decibel average was 26 in the right ear and 58 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 100 percent for the right ear and 96 percent for the left ear.

In August 2012, the Veteran underwent a VA C&P audiological examination.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
25
35
40
LEFT
NA
70
65
75
85

Decibel average was 35 in the right ear and 74 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 96 percent for the right ear and 94 percent for the left ear.

The Board notes that with application of the Tables in this case, and considering the provisions for exceptional patterns of hearing loss, the results from the September 2009 test demonstrate hearing level acuities of Level I for the right ear, and Level III in the left ear; only the Veteran's left ear hearing loss demonstrates an exceptional pattern of hearing loss such that application of a Table IVa is appropriate, and application of that Table results in a Level V hearing acuity for the left ear.  Such hearing acuity levels commensurate to noncompensable evaluation under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

The results from the December 2009 test demonstrate hearing level acuities of Level I for the right ear, and Level II in the left ear; only the Veteran's left ear hearing loss demonstrates an exceptional pattern of hearing loss such that application of a Table IVa is appropriate, and application of that Table results in a Level VI hearing acuity for the left ear. Such hearing acuity levels commensurate to noncompensable evaluation under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

The results from the January 2010 test demonstrate hearing level acuities of Level I for the right ear, and Level II in the left ear; an exceptional pattern of hearing loss was not shown in either ear.  Such hearing acuity levels commensurate to noncompensable evaluation under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

Finally, the results from the August 2012 test demonstrate hearing level acuities of Level I for the right ear, and Level II in the left ear; only the Veteran's left ear hearing loss demonstrates an exceptional pattern of hearing loss such that application of a Table IVa is appropriate, and application of that Table results in a Level VI hearing acuity for the left ear.  Such hearing acuity levels commensurate to noncompensable evaluation under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.

Although the Veteran contends that a compensable rating is warranted, the evidence of record does not indicate that such rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

The Board has also considered the Veteran's assertion that his hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Specifically, the Veteran asserted that his bilateral hearing loss is more disabling than currently rated.
 
In July 2012, the Board remanded for VA audiological examination and opinion to address the Veteran's contentions.  After reviewing the claims file and conducting an in-person audiological examination, the August 2012 VA audiologist concluded that the Veteran's hearing loss had no impact on the ordinary conditions of his daily life, including his ability work.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 4.3.  


ORDER

Entitlement to an increased compensable disability rating for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


